PER CURIAM.
This action was brought to recover the alleged value of office furniture furnished for defendant's use between March 15,1892, and May 31, 1892. The defendant is a banking con poration organized June 5, 1888, under the laws of West Virginia, having its principal place of business at the city of New York. From *961the date of the incorporation of the defendant to the date of the trial of this action, Samuel J. Gorman was one of the directors, and its president. Aside from Gorman, there were four other directors, —J. H. Hobson, Edmond Huerstel, O. V. Sidell, and Charles March. Mr. Gorman testified, without objection, that he was the president of the corporation, and, under the defendant’s objection, that he ordered the furniture and fixtures from the plaintiffs for use in the Hew York office, which was opened under the direction of Mr. Hobson, Mr. Gorman, Mr. March, and himself, and that the furniture was furnished by the plaintiffs, and was used by defendant in its Hew York office. Mr. March, one of the defendant’s directors, testified that the furniture was furnished and was used in the defendant’s office in the city of Hew York. There was no dispute upon the trial about the fact that the furniture was ordered by the defendant’s president, was used in its office, and was worth the price charged. The only defense interposed was that the plaintiffs were unable to prove a resolution of defendant’s board of directors authorizing its president to purchase this furniture. Ho evidence was .given of any by-law or resolution limiting the power of the president, or requiring that no expenditure should be made except upon the resolution of the board. The evidence was entirely uncontradicted, and is ample to justify the conclusion of the learned trial judge that the president had power to order the articles furnished. Besides this, it was shown that the furniture was used in defendant’s office with the knowledge of its directors, and of some of its principal stockholders. The president was defendant’s chief executive officer, and was expressly authorized by the articles of incorporation, and by the action of the directors, to open an office in this city; and, presumptively, he had authority to purchase furniture necessary to equip the office which he was directed to establish. The conclusion reached by the trial judge is the only one possible, upon the evidence contained in the record, and the judgment should be affirmed, with costs.